Title: To George Washington from Archibald Cary, 22 October 1781
From: Cary, Archibald
To: Washington, George


                  
                     My Dear Sir
                     Willisses Creek, October 22d 1781
                  
                  That I have not been down to pay my Respects to you, Since your return to Virginia, has been Solely Owing to my being laid up with the Ague and Fever, which I have but very lately got Clear of, and at present Mrs Carys returning from the Warm Springs in Agusta in so Ill a State that I am under great uneasiness least She should not recover puts it Still out of my Power to Injoy that Pleasure.
                  On Sunday Morning I had the high Satisfaction of hearing of the Enemys Surrender, an Event which I made Sure of as Sone as I heard of your Arrival.  My heart is to Full for my hand to tell you what Your Country ow’s you for this Happy Event, which I Flatter my Self will pave the way for an Honourable peace, as well as Saving this Country from the Horrid Raviges of a Cruel Enemy.  to this place I was Compelld to Fly with my Famaly and Effects, And Was happy in removeing Every thing the day before the Enemy reach’d Ampthill, so that Except the Burning my Mills with 450 Barrls of Flouer & the loss of 4 Slaves I sufferd little by them.  my Slaves I hope to recover as I Know they were in York.
                  I Shall as Sone as Mrs Carys health will permit me Come down.  the assembly will Call me the 5th of next Month, but I am Clear that no business Can be done  A most Unhappy Curcumstance, Occasioned by there not being Members Sufft to make an Adjournment, when last, they were to Assemble. this Misfortune I am confident brought on a dissolution; nor Can the Evil be removed as to the Senate but by a Convention deligated by the People who may order the Election of Sanetors for Such districts as were not to hold Elections by the Constitution next April, and this Can only be done by a recommendation of the Former Assembly to the People Siting forth the Cause which has brought the State to this Unhappy dilemma.  this Curcumstance Sir, has made your Success still of more Importance to us, for many reasons.
                  That God may proling your life and by that means Inable you to be Gathering Fresh Lawrels prays Your Friend.
                  I Am requested by Col: Morris Charged by you with dispatches to General Green, to let you Know he has not been Able to proceed on his journey; it was with the Greatest difficulty and at the riske of his Life he reach’d my House which is on his road. I realy thought for Several days he would have died, but Contrary to my Expectation he has Got over his illness which was a Violant Billious Fever, he Intends Seting off on Wednesday Morn, but I think he will run a Riske by going so Sone as he is Yet very Week and Low.  Mrs Cary and my Daughters, beg there most respectfull Complyments to You, And I hope you will believe Me With the Highest Esteem Your Afft. Friend and Hble Servt
                  
                     Archibald Cary
                  
               